Name: 82/821/EEC: Council Decision of 15 November 1982 concluding an agreement based on negotiations between Norway and the European Economic Community on trade in cheese
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-06

 Avis juridique important|31982D082182/821/EEC: Council Decision of 15 November 1982 concluding an agreement based on negotiations between Norway and the European Economic Community on trade in cheese Official Journal L 345 , 06/12/1982 P. 0024++++COUNCIL DECISION OF 15 NOVEMBER 1982 CONCLUDING AN AGREEMENT BASED ON NEGOTIATIONS BETWEEN NORWAY AND THE EUROPEAN ECONOMIC COMMUNITY ON TRADE IN CHEESE ( 82/821/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE COMMISSION , AS AUTHORIZED BY THE COUNCIL ON 16 DECEMBER 1980 , HAS HELD NEGOTIATIONS WITH NORWAY ON TRADE IN CHEESE AND HAS REACHED A SATISFACTORY RECIPROCAL AGREEMENT WITH THAT COUNTRY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT BETWEEN NORWAY AND THE EUROPEAN ECONOMIC COMMUNITY COMPRISING : - A TEMPORARY ARRANGEMENT BETWEEN NORWAY AND THE EUROPEAN ECONOMIC COMMUNITY ON JOINT DISCIPLINE IN THEIR TRADE IN CHEESE , - AN EXCHANGE OF LETTERS CONCERNING WAIVER OF THE MONETARY COMPENSATORY AMOUNT ON IMPORTATION , INTO THE COMMUNITY , OF JARLSBERG CHEESE , IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 15 NOVEMBER 1982 . FOR THE COUNCIL THE PRESIDENT N . A . KOFOED